Citation Nr: 0103186	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-01 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

Entitlement to nonservice-connected pension benefits.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty for training from November 
1960 to May 1961; and on active duty from May 1961 to March 
1964.  

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, granted service 
connection for residuals of a fractured fourth and fifth 
metacarpal of the left hand, and assigned a zero percent 
(noncompensable) evaluation, and administratively denied 
entitlement to nonservice-connected pension benefits.  The 
veteran timely appealed these determinations to the Board of 
Veterans' Appeals (Board).

In April 1999, the RO granted the veteran a 10 percent 
rating, under Diagnostic Code 5223, for his left hand 
disability.  As the 10 percent granted is consistent with a 
private medical assessment submitted by the veteran, 
represents the highest schedular rating assignable for a 
disability involving the fourth and fifth fingers that does 
not result in unfavorable anklyosis or amputation, and the 
veteran has not sought extra-schedular consideration, the 10 
percent evaluation assigned is considered a full grant of the 
benefit sought as to that issue.  Consistently, the veteran's 
representative has not addressed the question of a higher 
evaluation for the left hand disability since the April 1999 
rating.  

The veteran canceled his August 2000 hearing before a 
Veterans Law Judge (Board Member) at the Board.  His 
representative submitted additional written argument 
regarding the remaining issue on appeal in November 2000.  


FINDINGS OF FACT

The veteran did not have active service during a period of 
war.  






CONCLUSION OF LAW

The claim for service connection for nonservice-connected 
pension pension benefits is without legal merit.  38 U.S.C.A. 
§§ 101(11), (29), 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.2, 3.3 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for pension benefits exists when a veteran 
had active service of 90 days or more during a period of war; 
had active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.2, 3.3.

The threshold question that must be resolved in this appeal 
is whether the veteran had active military service during a 
period of war.  The relevant "period of war" is the Vietnam 
era.  The "Vietnam era" is defined as the "period beginning 
on February 28, 1961, and ending on May 7, 1975, in the case 
of a veteran who served in the Republic of Vietnam during 
that period"; for all other veterans it means "the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases."  38 U.S.C.A. § 101(11), (29); 38 C.F.R. § 
3.2(f).

In this case, the veteran entered onto active duty in May 
1961 and was discharged in March 1964.  There is no evidence 
to establish that the appellant served in Vietnam, and the 
veteran does not contend otherwise.  Rather, the veteran 
claims that he is entitled to nonservice-connected pension 
benefits as he served as a border guard in West Germany and 
was fired upon.  The veteran indicates that this type of 
dangerous service is equivalent to service in Vietnam and he 
should not be penalized because he was ordered to go to West 
Germany instead of Vietnam in the early 1960's.  

Notwithstanding the veteran's assertions, the fact remains 
that he did not serve during a "period of war" as that term 
is defined for purposes of VA benefits.  Hence, he does not 
meet the initial requirement for basic eligibility for VA 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
1521(j)(1)-(4); 38 C.F.R. § 3.3(a).  Consequently, the 
veteran can not be granted nonservice-connected pension 
benefits pursuant to existing law.  

While the Board has noted the contentions of the veteran, the 
Board is bound in its decisions by applicable statutes, VA 
regulations, instructions of the Secretary, and precedent 
opinions of the General Counsel, except to the extent that 
they are inconsistent with binding judicial decisions.  See 
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 (2000); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Where, as 
here, the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals



 



